UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/15 The following Form N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. Dreyfus Global Equity Income Fund Dreyfus International Bond Fund FORM N-Q Item 1. Schedule of Investments. (INSERT SCHEDULE OF INVESTMENTS HERE) STATEMENT OF INVESTMENTS Dreyfus Global Equity Income Fund July 31, 2015 (Unaudited) Common Stocks100.1% Shares Value ($) Australia1.0% Dexus Property Group 480,516 Denmark1.9% TDC 679,420 France4.4% Sanofi 80,937 8,708,456 Suez Environnement 73,000 1,399,406 Total 33,000 1,633,619 Hong Kong1.1% Link REIT 516,500 Italy1.0% Atlantia 102,000 Netherlands7.6% Koninklijke Ahold 140,000 2,786,808 RELX 380,681 6,342,314 Royal Dutch Shell, Cl. A 167,928 4,828,294 Wolters Kluwer 194,000 6,430,162 Norway2.1% Orkla 686,000 South Korea.9% Macquarie Korea Infrastructure Fund 363,200 Sweden2.0% TeliaSonera 868,500 Switzerland9.9% Nestle 40,079 3,036,099 Novartis 79,500 8,260,168 Roche Holding 28,000 8,087,344 Zurich Insurance Group 23,392 a 7,124,356 United Kingdom14.6% BAE Systems 374,000 2,804,635 Centrica 1,550,000 6,450,769 Cobham 745,000 3,040,033 GlaxoSmithKline 355,000 7,739,205 Imperial Tobacco Group 107,000 5,622,784 Royal Mail 170,000 1,340,673 SSE 280,600 6,638,698 Vodafone Group 1,425,880 5,385,322 United States53.6% Annaly Capital Management 273,114 b 2,717,484 CA 190,416 5,547,770 Cisco Systems 195,585 5,558,526 Clorox 49,501 5,541,142 CMS Energy 157,000 5,378,820 Emerson Electric 78,000 4,036,500 Eversource Energy 142,500 7,085,100 Johnson & Johnson 55,000 5,511,550 Kraft Heinz 46,651 3,707,355 Las Vegas Sands 59,230 3,319,249 Mattel 147,988 3,434,801 McDonald's 41,000 4,094,260 Merck & Co. 93,041 5,485,697 Microsoft 318,368 14,867,786 Paychex 112,800 5,233,920 Philip Morris International 160,000 13,684,800 Principal Financial Group 51,500 2,858,765 Procter & Gamble 68,000 5,215,600 Reynolds American 225,500 19,345,645 Sysco 227,300 8,253,263 Two Harbors Investment 264,500 2,703,190 Verizon Communications 112,586 5,267,899 Western Union 233,000 4,715,920 Total Investments (cost $232,032,728) % Liabilities, Less Cash and Receivables %) ) Net Assets % REITReal Estate Investment Trust a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. At July 31, 2015, net unrealized appreciation on investments was $36,019,129 of which $44,876,699 related to appreciated investment securities and $8,857,570 related to depreciated investment securities. At July 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Consumer Goods 25.3 Health Care 16.3 Consumer Services 10.6 Utilities 10.1 Financial 9.7 Technology 9.7 Industrial 8.1 Telecommunications 7.9 Oil & Gas 2.4 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2015 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Japanese Yen, Expiring 8/14/2015 a 2,066,304,360 11,349,488 GBP 17,722,126 (1,047,481 ) Sales: Proceeds ($) British Pound, Expiring: 8/3/2015 b 24,310 37,863 USD 37,964 (101 ) ) GBPBritish Pound USDU.S. Dollar Counterparties: a Royal Bank of Scotland b UBS The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 143,565,042 - - Equity Securities - Foreign Common Stocks+ 124,486,815 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (1,047,582 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of deriv- ative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus International Bond Fund July 31, 2015 (Unaudited) Coupon Maturity Principal Bonds And Notes95.5% Rate (%) Date Amount ($) a Value ($) Australia5.5% Australian Government, Sr. Unscd. Bonds, Ser. 137 AUD 2.75 4/21/24 29,010,000 21,338,597 Australian Government, Sr. Unscd. Bonds, Ser. 139 AUD 3.25 4/21/25 61,325,000 46,684,781 Bermuda.4% Digicel, Sr. Unscd. Notes 6.00 4/15/21 5,500,000 b Brazil4.4% Brazilian Government, Notes, Ser. F BRL 10.00 1/1/25 215,800,000 Canada2.5% Canadian Government, Treasury Bonds CAD 3.50 12/1/45 15,100,000 15,078,641 CIT Canada Equipment Receivables Trust, Ser. 2012-1A, Cl. A2 CAD 2.11 12/20/16 666,100 b 510,084 CNH Capital Canada Receivables Trust, Ser. 2014-1A, Cl. A2 CAD 1.80 10/15/20 13,336,694 b 10,286,340 Valeant Pharmaceuticals International, Gtd. Notes EUR 4.50 5/15/23 5,000,000 b 5,417,115 Croatia.7% Croatian Government, Sr. Unscd. Notes EUR 3.00 3/11/25 8,075,000 France1.0% Electricite de France, Jr. Sub. Notes EUR 5.38 1/29/49 3,100,000 c 3,851,222 Engie, Sub. Notes, Ser. NC5 EUR 3.00 6/29/49 4,000,000 c 4,527,379 Veolia Environnement, Jr. Sub. Notes EUR 4.45 1/29/49 3,100,000 c 3,565,752 Germany1.4% Allianz, Sub. Notes EUR 5.63 10/17/42 7,200,000 c 9,463,966 German Government, Bonds EUR 2.50 8/15/46 4,500,000 6,435,538 Vonovia Finance, Gtd. Notes EUR 3.63 10/8/21 1,575,000 1,955,649 Hungary.2% Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 2,100,000 b Iceland.6% Icelandic Government, Unscd. Notes 4.88 6/16/16 7,435,000 India1.0% Export-Import Bank of India, Sr. Unscd. Notes 2.75 8/12/20 4,990,000 4,945,579 State Bank of India/London, Sr. Unscd. Notes 3.62 4/17/19 7,525,000 b 7,738,883 Ireland1.1% Irish Government, Bonds EUR 2.00 2/18/45 1,610,000 1,724,154 Irish Government, Bonds EUR 2.40 5/15/30 9,670,000 11,727,745 Italy8.9% Enel, Sub. Bonds 8.75 9/24/73 3,800,000 b,c 4,468,800 Enel, Sr. Unscd. Bonds EUR 4.88 2/20/18 6,285,000 7,666,162 Intesa Sanpaolo, Sr. Unscd. Notes EUR 3.00 1/28/19 3,565,000 4,178,384 Italian Government, Treasury Bonds EUR 1.50 8/1/19 25,235,000 28,713,203 Italian Government, Treasury Bonds EUR 3.50 6/1/18 22,435,000 26,887,530 Italian Government, Treasury Bonds EUR 4.75 9/1/44 9,590,000 b 14,588,514 Italian Government, Sr. Unscd. Notes EUR 2.35 9/15/24 12,000,000 b,d 15,194,404 Telecom Italia, Sr. Unscd. Notes GBP 6.38 6/24/19 4,950,000 8,502,266 Japan11.7% Japanese Government, Sr. Unscd. Bonds, Ser. 44 JPY 1.70 9/20/44 8,521,500,000 73,419,322 Japanese Government, Sr. Unscd. Bonds, Ser. 19 JPY 0.10 9/10/24 3,661,600,000 e 31,560,637 Japanese Government, Sr. Unscd. Bonds, Ser. 20 JPY 0.10 3/10/25 4,688,900,000 e 40,496,133 Luxembourg.8% Altice, Gtd. Notes 7.75 5/15/22 5,400,000 b 5,454,000 Arcelormittal, Sr. Unscd. Bonds 6.13 6/1/25 1,655,000 1,580,525 Intelsat Jackson Holdings, Gtd. Bonds 5.50 8/1/23 3,505,000 3,198,313 Mexico3.0% Mexican Government, Bonds, Ser. M MXN 4.75 6/14/18 600,000,000 Morocco2.7% Moroccan Government, Sr. Unscd. Bonds EUR 3.50 6/19/24 18,325,000 20,668,806 Moroccan Government, Sr. Unscd. Notes EUR 4.50 10/5/20 10,150,000 12,280,793 Netherlands2.4% ABN Amro Bank, Sub. Notes 4.75 7/28/25 8,675,000 b 8,713,508 ING Groep, Jr. Sub. Notes 6.50 12/29/49 5,505,000 c 5,417,966 Rabobank Nederland, Sub. Bonds EUR 2.50 5/26/26 9,066,000 c 10,116,933 Volkswagen International Finance, Gtd. Bonds EUR 3.75 3/29/49 4,500,000 c 5,165,012 Norway.2% Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 17,145,000 b Singapore2.0% ABJA Investment, Gtd. Bonds 5.95 7/31/24 8,725,000 f 8,608,303 Singapore Government, Sr. Unscd. Bonds SGD 3.00 9/1/24 21,700,000 16,387,506 Spain9.6% BBVA Subordinated Capital, Gtd. Notes EUR 3.50 4/11/24 2,300,000 c 2,637,902 Iberdrola International, Gtd. Notes EUR 5.75 2/27/49 4,200,000 c 4,996,424 Santander Issuances, Gtd. Notes EUR 2.50 3/18/25 2,800,000 2,961,799 Spanish Government, Bonds EUR 2.75 4/30/19 44,720,000 53,141,037 Spanish Government, Bonds EUR 5.75 7/30/32 6,360,000 10,097,183 Spanish Government, Bonds EUR 0.50 10/31/17 37,277,000 41,232,160 Telefonica Emisiones, Gtd. Notes EUR 3.96 3/26/21 2,600,000 3,295,819 Supranational1.3% Asian Development Bank, Sr. Unscd. Notes CNY 2.85 10/21/20 29,000,000 4,552,412 European Investment Bank, Sr. Unscd. Bonds JPY 1.40 6/20/17 36,300,000 302,047 International Bank for Reconstruction & Development, Sr. Unscd. Notes AUD 3.50 1/24/18 14,300,000 10,764,061 Sweden1.1% Swedish Government, Bonds, Ser. 1047 SEK 5.00 12/1/20 92,625,000 Turkey1.0% Turkish Government, Bonds TRY 9.00 7/24/24 36,150,000 United Kingdom6.3% Abbey National Treasury Service, Gtd. Notes EUR 1.13 3/10/25 6,000,000 6,253,333 Bank of Scotland, Sub. Bonds GBP 9.38 5/15/21 3,580,000 7,193,376 Diageo Finance, Gtd. Notes EUR 2.38 5/20/26 3,050,000 3,520,798 E-Carat, Ser. 2012-1, Cl. A GBP 1.30 6/18/20 136,153 212,831 HSBC Holdings, Sub. Notes EUR 3.38 1/10/24 5,795,000 c 6,751,244 Ineos Finance, Sr. Scd. Bonds EUR 4.00 5/1/23 2,000,000 2,162,892 International Game Technology, Sr. Scd. Notes EUR 4.13 2/15/20 2,205,000 b 2,446,917 International Game Technology, Sr. Scd. Notes EUR 4.75 2/15/23 2,465,000 b 2,644,432 Lloyds Bank, Sr. Unscd. Notes GBP 2.75 12/9/18 5,325,000 8,520,773 Lloyds Bank, Sub. Notes EUR 6.50 3/24/20 3,050,000 4,066,455 Royal Bank of Scotland Group, Sub. Notes 6.00 12/19/23 7,365,000 7,907,521 United Kingdom Gilt, Unscd. Bonds GBP 3.25 1/22/44 14,635,000 26,032,725 United States25.6% AES, Sr. Unscd. Notes 7.38 7/1/21 4,700,000 5,181,750 Alcatel-Lucent USA, Sr. Unscd. Notes 6.45 3/15/29 2,350,000 2,488,063 Ally Financial, Gtd. Notes 3.50 1/27/19 7,340,000 7,330,825 Alternative Loan Trust, Ser. 2004-18CB, Cl. 4A1 5.50 9/25/34 3,945,053 4,115,107 American International Group, Jr. Sub. Debs. GBP 5.75 3/15/67 3,450,000 c 5,602,108 Bear Stearns ALT-A Trust, Ser. 2004-2, Cl. 2A1 2.59 3/25/34 2,066,177 c 2,061,332 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2005-PWR10, Cl. AJ 5.60 12/11/40 2,150,000 c 2,138,581 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR17, Cl. AJ 6.08 6/11/50 5,125,000 c 5,261,328 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR18, Cl. AJ 6.38 6/11/50 3,300,000 c 3,339,656 Calpine, Sr. Unscd. Notes 5.38 1/15/23 7,310,000 7,182,075 Citigroup Commercial Mortgage Trust, Ser. 2013-375X, Cl. E 3.63 5/10/35 4,595,000 c 4,199,391 Citigroup Commercial Mortgage Trust, Ser. 2013-375P, Cl. E 3.63 5/10/35 4,670,000 b,c 4,267,934 Citigroup, Sub. Bonds 4.40 6/10/25 6,575,000 6,639,974 Citigroup, Sr. Unscd. Notes 4.65 7/30/45 3,535,000 3,580,693 Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 7.63 3/15/20 5,050,000 5,324,594 Commercial Mortgage Trust, Ser. 2015-3BPX Cl. B 3.35 2/10/35 3,200,000 c 3,154,640 Commercial Mortgage Trust, Ser. 2015-3BPX Cl. D 3.35 2/10/35 4,275,000 c 4,043,284 Commercial Mortgage Trust, Ser. 2013-CR6, Cl. B 3.40 3/10/46 2,440,000 b 2,449,270 Commercial Mortgage Trust, Ser. 2013-CR6, Cl. C 3.78 3/10/46 1,700,000 b,c 1,698,197 Commercial Mortgage Trust, Ser. 2014-UBS2, Cl. B 4.70 3/10/47 925,000 1,002,964 Commercial Mortgage Trust, Ser. 2013-CR11, Cl. C 5.34 10/10/46 3,100,000 b,c 3,359,802 Continental Resources, Gtd. Notes 5.00 9/15/22 7,555,000 7,205,581 Credit Suisse Mortgage Trust, Ser. 2014-USA, Cl. E 4.37 9/15/37 9,470,000 b 8,816,527 Dynegy, Gtd. Notes 7.38 11/1/22 5,000,000 b 5,197,500 Ecolab, Sr. Unscd. Notes EUR 2.63 7/8/25 2,000,000 2,301,118 Enterprise Products Operating, Gtd. Notes 4.90 5/15/46 1,885,000 1,777,713 Extended Stay America Trust, Ser. 2013-ESH7, Cl. D7 4.17 12/5/31 3,117,000 b,c 3,167,572 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes, Ser. 2014-DN3, Cl. M2 2.59 8/25/24 8,600,000 c,g 8,702,207 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes, Ser. 2014-HQ2, Cl. M1 1.64 9/25/24 7,190,183 c,g 7,226,576 Federal National Mortgage Association Connecticut Avenue Securities, Ser. 2014-C04, Ser. 1M1 2.14 11/25/24 6,640,251 c,g 6,689,146 Freeport-McMoRan, Gtd. Notes 3.88 3/15/23 3,725,000 3,077,781 Freeport-McMoRan, Gtd. Notes 5.45 3/15/43 4,335,000 3,207,900 Frontier Communications, Sr. Unscd. Notes 8.50 4/15/20 4,325,000 4,487,188 Frontier Communications, Sr. Unscd. Notes 9.25 7/1/21 900,000 939,375 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. FFX 3.49 12/15/19 2,770,000 b,c 2,570,890 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. EFX 3.49 12/15/19 6,160,000 b,c 5,818,305 General Electric Capital, Gtd. Cap. Secs., Ser. A 7.13 12/29/49 3,000,000 c 3,472,500 General Motors, Sr. Unscd. Notes 5.20 4/1/45 3,055,000 2,967,196 Genesis Energy, Gtd. Notes 6.75 8/1/22 2,405,000 f 2,405,000 Glencore Funding, Gtd. Notes 4.00 4/16/25 3,525,000 b 3,225,608 Hilton USA Trust, Ser. 2013-HLT, Cl. DFX 4.41 11/5/30 3,515,000 b 3,555,422 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2013-LC11, Cl. B 3.50 4/15/46 7,270,000 7,249,106 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-LDP9, Cl. AM 5.37 5/15/47 8,095,000 8,302,669 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB17, Cl. AM 5.46 12/12/43 6,360,000 6,522,145 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LDPX, Cl. AM 5.46 1/15/49 6,615,000 c 6,851,007 JPMorgan Chase & Co., Sub. Notes 3.88 9/10/24 1,625,000 1,608,030 KeyCorp Student Loan Trust, Ser. 1999-B, Cl. CTFS 1.00 11/25/36 2,850,000 c 2,660,841 Kraft Heinz Foods, Gtd. Notes EUR 2.00 6/30/23 5,275,000 5,877,343 Long Beach Mortgage Loan Trust, Ser. 2004-1, Cl. M2 1.02 2/25/34 757,925 c 727,604 Merrill Lynch Mortgage Trust, Ser. 2006-C1, Cl. AJ 5.87 5/12/39 6,735,000 c 6,797,743 ML-CFC Commercial Mortgage Trust, Ser. 2006-4, Cl. AJ 5.24 12/12/49 4,550,000 4,595,768 ML-CFC Commercial Mortgage Trust, Ser. 2007-9, Cl. AJ 6.19 9/12/49 5,375,000 c 5,350,678 Mondelez International, Sr. Unscd. Notes EUR 1.13 1/26/17 6,075,000 6,748,585 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C7, Cl. B 3.77 2/15/46 2,355,000 2,410,846 Morgan Stanley Capital I Trust, Ser. 2007-IQ14, Cl. AM 5.87 4/15/49 4,460,000 c 4,651,700 Morgan Stanley Mortgage Loan Trust, Ser. 2005-1, Cl. 4A1 0.49 3/25/35 1,157,044 c 1,056,488 Newfield Exploration, Sr. Unscd. Notes 5.38 1/1/26 1,775,000 1,712,875 NRG Energy, Gtd. Notes 6.25 7/15/22 2,000,000 2,015,000 NRG Energy, Gtd. Notes 6.25 5/1/24 3,200,000 f 3,160,000 Popular ABS Mortgage Pass-Through Trust, Ser. 2006-D, Cl. A2 0.35 11/25/46 1,259,741 c 1,220,823 Scientific Games International, Gtd. Notes 10.00 12/1/22 3,085,000 3,011,731 Sinclair Television Group, Gtd. Notes 5.63 8/1/24 4,995,000 b 4,932,563 Southwestern Energy, Sr. Unscd. Notes 4.95 1/23/25 8,250,000 f 8,097,276 Structured Asset Securities Corp. Mortgage Pass-through Certificates, Ser. 2004-11XS, Cl. 1A5A 5.25 6/25/34 4,285,000 c 4,401,370 Sunoco Logistics Partner Operations, Gtd. Notes 5.35 5/15/45 3,755,000 3,423,512 T-Mobile USA, Gtd. Notes 6.00 3/1/23 3,825,000 3,997,125 Tenet Healthcare, Sr. Unscd. Notes 6.75 6/15/23 1,830,000 b 1,916,925 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. C 4.23 3/10/46 1,700,000 b,c 1,719,233 Virgin Media Secured Finance, Sr. Scd. Notes GBP 6.00 4/15/21 5,422,500 b 8,874,279 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C29, Cl. AJ 5.37 11/15/48 4,940,000 c 5,013,260 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C32, Cl. AJ 5.90 6/15/49 5,205,000 c 5,335,338 Wells Fargo Mortgage Backed Securities Trust, Ser. 2005-AR4, Cl. 2A1 2.63 4/25/35 3,064,550 c 3,074,678 West, Gtd. Notes 5.38 7/15/22 3,045,000 b 2,904,169 WFRBS Commercial Mortgage Trust, Ser. 2013-C11, Cl. C 4.26 3/15/45 1,855,000 c 1,888,505 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs. 6.50 5/9/67 7,785,000 b,c 8,018,550 Total Bonds And Notes (cost $1,239,348,141) Face Amount Covered by Options.6% Contracts ($) Value ($) Call Options Euro, September 2015 @ EUR 1.13 (cost $5,519,742) 200,000,000 Principal Short-Term Investments1.6% Amount ($) Value ($) U.S. Treasury Bills: 0.04%, 10/29/15 7,325,000 h 7,323,718 0.05%, 8/13/15 12,282,000 h 12,281,902 Total Short-Term Investments (cost $19,606,134) Other Investment1.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $17,380,706) 17,380,706 i Investment of Cash Collateral for Securities Loaned1.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $20,708,362) 20,708,362 i Total Investments (cost $1,302,563,085) % Cash and Receivables (Net) %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar BRLBrazilian Real CADCanadian Dollar CNYChinese Yuan Renminbi EUREuro GBPBritish Pound JPYJapanese Yen MXNMexican New Peso NOKNorwegian Krone SEKSwedish Krona SGDSingapore Dollar TRYTurkish Lira b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2015, these securities were valued at $159,918,662 or 12.9% of net assets. c Variable rate securityinterest rate subject to periodic change. d Principal amount for accrual purposes is periodically adjusted based on changes in the Italian Consumer Price Index. e Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. f Security, or portion thereof, on loan. At July 31, 2015, the value of the fund's securities on loan was $ 20,733,113 and the value of the collateral held by the fund was $ 21,454,998, consisting of cash collateral of $20,708,362 and U.S. Government and Agency securities valued at $746,636. g The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. h Held by or on behalf of a counterparty for open financial futures contracts. i Investment in affiliated money market mutual fund. At July 31, 2015, net unrealized depreciation on investments was $56,669,827 of which $8,083,293 related to appreciated investment securities and $64,753,120 related to depreciated investment securities. At July 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited)  Value (%) Non-U.S. Government Securitized Corporate-Investment Grade Corporate-High Yield Cash & Equivalents U.S. Government Options Purchased .6  Based on net assets. STATEMENT OF OPTIONS WRITTEN July 31, 2015 (Unaudited) Face Amount Covered By Contracts ($) Value ($) Put Options: Brazilian Real, August 2015 @ BRL 3.4 ) Brazilian Real, October 2015 @ BRL 3.5 ) South African Rand, August 2015 @ ZAR 12.5 ) Turkish Lira, September 2015 @ TRY 3 ) (premiums received $746,352) ) BRL-Brazilian Real TRY-Turkish Lira ZAR-South African Rand STATEMENT OF FINANCIAL FUTURES July 31, 2015 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2015 ($) Financial Futures Long Australian 3 Year Bond September 2015 Australian 10 Year Bonds September 2015 Canadian 10 Year Bond September 2015 Euro 10 Year Bonds September 2015 Euro-Buxl 30 Year Bonds September 2015 Japanese 10 Year Bonds 6 September 2015 Long Gilt September 2015 Financial Futures Short U.S. Treasury 5 Year Notes ) September 2015 ) U.S. Treasury Ultra Long Bond 95 ) September 2015 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2015 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring: 8/4/2015 a ) 8/4/2015 b ) British Pound, Expiring: 8/28/2015 c 8/28/2015 d Euro, Expiring: 8/28/2015 e 8/28/2015 c ) 8/28/2015 b ) Indian Rupee, Expiring 9/30/2015 a ) Indonesian Rupiah, Expiring 9/30/2015 a Japanese Yen, Expiring: 8/28/2015 a 8/28/2015 c Mexcian New Peso, Expiring: 8/3/2015 d 9/30/2015 d New Zealand Dollar, Expiring 8/28/2015 f ) Nigerian Naira, Expiring 10/16/2015 f Norwegian Krone, Expiring 8/28/2015 g ) South African Rand, Expiring 9/30/2015 d ) South Korean Won, Expiring 9/30/2015 d ) Swedish Krona, Expiring 8/28/2015 c ) Sales: Proceeds ($) Australian Dollar, Expiring 8/28/2015 c ) Brazilian Real, Expiring: 8/4/2015 c 8/4/2015 h 10/2/2015 a British Pound, Expiring 8/28/2015 a ) Canadian Dollar, Expiring: 8/28/2015 e 8/28/2015 g Euro, Expiring: 8/3/2015 a ) 8/28/2015 a 8/28/2015 g 8/28/2015 i 8/28/2015 j Japanese Yen, Expiring: 8/4/2015 a ) 8/28/2015 b Mexcian New Peso, Expiring 9/30/2015 c Norwegian Krone, Expiring 8/28/2015 c ) Singapore Dollar, Expiring 8/28/2015 c South African Rand, Expiring: 9/30/2015 c South Korean Won, Expiring 9/30/2015 a Swedish Krona, Expiring 8/28/2015 e Swiss Franc, Expiring 8/28/2015 e Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Citigroup b Morgan Stanley Capital Services c Goldman Sachs International d JP Morgan Chase Bank e Bank of America f HSBC g UBS h Standard Chartered Bank i Barclays Bank j Credit Suisse International Implied Upfront Unrealized Credit (Pay) /Receive Market Premiums (Receivable) Appreciation Counterparty Fixed Rate (%) Spread (%) Expriration Value Payable ($) (Depreciation) ($) Buy / Sell J.P. Morgan Chase (5.00 ) 6/20/2020 (1,698,765 ) (1,439,444 ) (259,321 ) Buy Deutsche 3.00 1/17/2047 (289,233 ) (299,439 ) 10,207 Sell Implied Upfront Unrealized (Pay) /Receive Credit Market Premiums (Receivable) Appreciation Counterparty Fixed Rate (%) Spread (%) Expriration Value Payable ($) (Depreciation) ($) Buy / Sell Deutsche (2.48 ) N/A 1/10/2021 (5,337,413 ) (5,337,413 ) N/A J.P. Morgan Chase (2.32 ) N/A 6/4/2023 (681,324 ) (681,324 ) N/A Goldman, Sachs & Co. 2.36 N/A 7/22/2045 845,243 845,243 N/A Goldman, Sachs & Co. (0.66 ) N/A 7/21/2016 (237,603 ) (237,603 ) N/A Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 15,618,523 - Commercial Mortgage-Backed - 125,531,761 - Corporate Bonds+ - 330,039,828 - Foreign Government - 672,668,969 - Mutual Funds - 18,089,068 - Residential Mortgage-Backed - 37,326,904 - U.S. Treasury - 19,605,620 - Other Financial Instruments: Financial Futures++ 3,697,861 - - Forward Foreign Currency Exchange Contracts++ - 10,463,678 - Options Purchased 7,619,568 - Swaps++ 855,450 Liabilities ($) Other Financial Instruments: Financial Futures++ (831,153) - - Forward Foreign Currency Exchange Contracts++ - (3,258,143) - Options Written - (1,353,336) - Swaps++ (6,515,661) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of deriv- ative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. For financial reporting purposes, forward rate agreements are classified as interest rate swaps. Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the over-the-counter (“OTC”) market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Centrally Cleared Swaps: Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change, The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J Skapyak Bradley J. Skapyak President Date: September 23, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J Skapyak Bradley J. Skapyak President Date: September 23, 2015 By: /s/ James Windels James Windels Treasurer Date: September 23, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
